DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0251822 A 1 to Disruptive Dosing Limited (hereinafter "DISRUPTIVE").
Regarding claim 1, DISRUPTIVE discloses a dispensing system (a first pourer: figure 1, paragraph [0079]), comprising: a container (a bottle with bottle neck 4; figure 2); a pour cap attached to the container (cylindrical body 1 (pour cap) engages the inner surface of the bottle
neck 4 with disk-like flanges 2; paragraph [0079]), the pour cap including a main deck (sealing rings 2 (main deck) extend radially from the body; figure 2), a dispensing spout in the main deck (conduit outlet 12 (dispensing spout) is in the middle of and coplanar with the sealing ring 2; figure 1, paragraph [0080]), a flow regulator on an underside of the main deck extending across said dispensing spout (cylindrical inlet conduit 5 (flow regulator) containing steel ball 14 extends downward from the sealing rings 2 and across the underside of the conduit outlet 12; figure 1, paragraph [0080]), a vent tube extending from an underside of the main deck and a vent orifice at a terminal end of the vent tube (air vent 9 extends from an inlet 10 and has an outlet 11 facing inwardly of the sealing rings 2; paragraph [0081]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DISRUPTIVE as applied to claim 1 above, and further in view of US 3322145 A to Prosser, D (hereinafter "PROSSER").
Regarding claim 3, DISRUPTIVE discloses the dispensing system of claim 1.  DISRUPTIVE discloses further wherein said dispensing spout has a flow path (conduit outlet 12 has a flow path within the wall 16; figure 3); and said flow regulator comprising a ball valve (when the pourer is inverted the steel ball 14 engages the valve seat 15 on the conduit 5 (flow regulator) to terminate the flow of liquid; paragraph [0082]).
DISRUPTIVE fails to disclose a plurality of radially extending slots along said flow path. However, PROSSER discloses a plurality of radially extending slots along said flow path (a plurality of axially and radially directed grooves 44 (slots) are provided in the sealing surface 43 (flow path) at equally spaced intervals; figure 3, column 3 lines 37-44).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the flow path of the dispensing spout to provide the radially extending grooves, as taught by PROSSER, in order to allow the fluid to continue to flow past the ball valve at a slow continuous rate (PROSSER; column 4 lines 12-18).
Regarding claim 4, DISRUPTIVE in view of PROSSER discloses the dispensing system of claim 3. DISRUPTIVE discloses further wherein said ball valve further comprises a cage structure disposed around said flow path and said dispensing spout, and capturing said ball valve
within said cage (cylindrical inlet conduit 6 (cage) covers the flow path and the bottom end of the conduit outlet 12 (spout) and the steel ball 14 is captive within the conduit 6; figure 2, paragraph (0082]).
Regarding claim 5, DISRUPTIVE in view of PROSSER discloses the dispensing systems of claim 4. DISRUPTIVE discloses further wherein said flow path further includes a ball valve seat, said ball valve being movable into and out of engagement with said seat to regulate flow through said flow path (valve seat 15 (ball valve seat) is an annular shoulder between the conduit 5 and the wall 16 and as the pourer is inverted the ball 14 engages the valve seat 15 and the flow of liquid is terminated; figure 3).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DISRUPTIVE as applied to claim 1 above, and further in view of WO 2018/147946 A 1 to Silgan Dispensing Systems Corporation (hereinafter "SILGAN").
Regarding claim 6, DISRUPTIVE discloses the dispensing system of claim 1. DISRUPTIVE fails to disclose further comprising a timing device associated with the pour cap. However, SILGAN discloses further comprising a timing device associated with the pour cap (timing device 200 may be seated in a portion of the pour cap 110; paragraph [0032], figure 1).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the dispensing system of DISRUPTIVE to provide a timing device, as taught by SILGAN, in order to provide a means of knowing when to stop pouring a fluid after a set amount of time.
Regarding claim 7, DISRUPTIVE in view of SILGAN discloses the dispensing system of claim 6. DISRUPTIVE fails to disclose wherein the timing device comprises: a transparent or translucent outer cylinder; a flowable material contained within the cylinder; and a flow restrictor within the outer cylinder. SILGAN discloses further wherein the timing device comprises: a transparent or translucent outer cylinder (the timing device comprises a transparent or translucent outer cylinder; claim 2); a flowable material contained within the cylinder (the timing device comprises a flowable material contained within the cylinder; claim 2); and a flow restrictor within the outer cylinder (the timing device comprises a flow regulator within the outer cylinder; claim 2).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the dispensing system of DISRUPTIVE to provide a timing device, as taught by SILGAN, in order to provide a simple timing device that gives a visual indication of the time remaining from a specific time limit and automatically resets the timer when the bottle is returned to an upright position.
Regarding claim 8, DISRUPTIVE in view of SILGAN discloses the dispensing system of claim 6. DISRUPTIVE fails to disclose wherein the timing device comprises: a transparent or translucent outer cylinder having an interior wall; a flow restrictor within the outer cylinder,
wherein the flow restrictor and interior wall define a timing reservoir and a storage reservoir; a channel between the timing reservoir and the storage reservoir; and a fluid contained within the timing device. SILGAN discloses wherein the timing device comprises: a transparent or translucent outer cylinder having an interior wall (the timing device comprises a transparent or translucent outer cylinder having an interior wall; claim 3); a flow restrictor within the outer cylinder, wherein the flow restrictor and interior wall define a timing reservoir and a storage reservoir (the timing device comprises a flow regulator within the outer cylinder, wherein the flow regulator and interior wall define a timing reservoir and a storage reservoir; claim 3); a channel between the timing reservoir and the storage reservoir (the timing device comprises a channel between the timing reservoir and the storage reservoir; claim 3); and a fluid contained within the timing device (the timing device comprises a fluid contained within the timing device; claim 3).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the dispensing system of DISRUPTIVE to provide a timing device, as taught by SILGAN, in order to provide a simple timing device that gives a visual indication of the time remaining from a specific time limit and automatically resets the timer when the bottle is returned to an upright position.
Regarding claim 9, DISRUPTIVE in view of SILGAN discloses the dispensing system of claim 8. DISRUPTIVE fails to disclose wherein the fluid comprises a colored fluid. SILGAN discloses wherein the fluid comprises a colored fluid (a colored fluid received within the outer
cylinder of the timing device; paragraph [0050]).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the dispensing system of DISRUPTIVE to provide a timing device containing a colored fluid, as taught by SILGAN, in order to
make the fluid within the timing device more easily visible.
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DISRUPTIVE and PROSSER as applied to claim 3 above, and further in view of SILGAN.
Regarding claim 14, DISRUPTIVE in view of PROSSER discloses the dispensing system of claim 3.  DISRUPTIVE fails to disclose further comprising a timing device associated with the pour cap. SILGAN discloses further comprising a timing device associated with the pour cap (timing device 200 may be seated in a portion of the pour cap 110; paragraph [0032], figure 1).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the dispensing system of DISRUPTIVE to provide a timing device, as taught by SILGAN, in order to provide a means of knowing when to stop pouring a fluid after a set amount of time.
Regarding claim 15, DISRUPTIVE in view of PROSSER in further view of SILGAN discloses the dispensing system of claim 14. DISRUPTIVE fails to disclose wherein the timing device comprises: a transparent or translucent outer cylinder: a flowable material contained within the cylinder; and a flow restrictor within the outer cylinder. SILGAN discloses further wherein the timing device comprises: a transparent or translucent outer cylinder (the timing device comprises a transparent or translucent outer cylinder: claim 2); a flowable material contained within the cylinder (the timing device comprises a flowable material contained within the cylinder; claim 2); and a flow restrictor within the outer cylinder (the timing device comprises a flow regulator within the outer cylinder; claim 2).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the dispensing system of DISRUPTIVE to provide a timing device, as taught by SILGAN, in order to provide a simple timing device that gives a visual indication of the time remaining from a specific time limit and automatically resets the timer when the bottle is returned to an upright position.
Regarding claim 16, DISRUPTIVE in view of PROSSER in further view of SILGAN discloses the dispensing system of claim 14. DISRUPTIVE fails to disclose wherein the timing device comprises: a transparent or translucent outer cylinder having an interior wall; a flow restrictor within the outer cylinder, wherein the flow restrictor and interior wall define a timing reservoir and a storage reservoir; a channel between the timing reservoir and the storage reservoir; and a fluid contained within the timing device. SILGAN discloses wherein the timing device comprises: a transparent or translucent outer cylinder having an interior wall (the timing device comprises a transparent or translucent outer cylinder having an interior wall; claim 3); a flow restrictor within the outer cylinder, wherein the flow restrictor and interior wall define
a timing reservoir and a storage reservoir (the timing device comprises a flow regulator within the outer cylinder, wherein the flow regulator and interior wall define a timing reservoir and a storage reservoir; claim 3); a channel between the timing reservoir and the storage reservoir (the timing device comprises a channel between the timing reservoir and the storage reservoir; claim 3); and a fluid contained within the timing device (the timing device comprises a fluid contained within the timing device; claim 3).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the dispensing system of DISRUPTIVE to provide a timing device, as taught by SILGAN, in order to provide a simple timing device that gives a visual indication of the time remaining from a specific time limit and automatically resets the timer when the bottle is returned to an upright position.
Regarding claim 17, DISRUPTIVE in view of PROSSER in further view of SILGAN discloses the dispensing system of claim 16.  DISRUPTIVE fails to disclose wherein the fluid comprises a colored fluid. SILGAN discloses wherein the fluid comprises a colored fluid {a
colored fluid received within the outer cylinder of the timing device; paragraph [0050]).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the dispensing system of DISRUPTIVE to provide a timing device containing a colored fluid, as taught by SILGAN, in order to make the fluid within the timing device more easily visible.
Allowable Subject Matter
Claims 2 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, DISRUPTIVE discloses the dispensing system of claim 1. DISRUPTIVE fails to disclose wherein said flow regulator comprises a hinged baffle plate and a spring biasing the baffle plate to a normally open position.
CA 2355207 A 1 to Williams, E (hereinafter "WILLIAMS") discloses a dispensing system (valve apparatus 2; figure 1 ), comprising: a container (the valve apparatus 2 covers the mouth of 8 of a container 18; page 6 lines 20•25); a pour cap attached to the container (the
valve apparatus 2 covers the mouth of 8 of a container 18; page 6 lines 20-25), the pour cap including a main deck (flap portion 5 and attachment portion 20, collectively (main deck); figure 7); a flow regulator on the main deck (flap 5 (flow regulator) is biased in a closed direction to obstruct the flow of fluid through the mouth 8; page 7 lines 3·8), a vent tube extending from an underside of the main deck and a vent orifice at a terminal end of the vent tube (attachment portion 20 has air passages 30 extending through to permit air to continuously enter the container; page 7 lines 27-32); and said flow regulator comprises a hinged baffle plate and a spring biasing the baffle plate (flap 5 (flow regulator) is a baffle plate that is biased in a closed direction by a leaf spring 50 to obstruct the flow of fluid through the mouth 8; page 7 lines 3-8. figures 7-9).
WILLIAMS fails to disclose a flow regulator on an underside of the main deck
extending across a dispensing spout; wherein said flow regulator comprises a spring biasing the baffle plate to a normally open position.
DE 10327335 A 1 to Erwes Reifenberg GMBH & CO KG (hereinafter "ERWES") discloses a dispensing system (closure cap 1; figure 6 ), comprising: a container (a bottle (container) with a screw mouth; paragraph [0024)); a pour cap attached to the container (closure cap 1 (pour cap) has a spout 5 and is particularly suitable for closing a bottle (container) with a screw mouth; paragraph [0024]), the pour cap including a main deck (cylindrical wall 10; figure 6), a dispensing spout in the main deck (within the cylindrical wall 10 is spout 4; figure 6),
a flow regulator on an underside of the main deck extending across said dispensing spout (tongue segments 11 extend down from the cylindrical wall 10 and across the spout 4; figure 6); wherein said flow regulator comprises a baffle plate (the plurality of tongue segments 11 (baffle plates) extend across the spout 4 to disrupt the flow out of the bottle; page 10 paragraph 3).
ERWES fails to disclose a hinged baffle plate and a spring biasing the baffle plate to a normally open position.
DISRUPTIVE, WILLIAMS, and ERWES all discuss a dispensing system.  However. DISRUPTIVE and the references of record failed to show wherein a flow regulator comprises a hinged baffle plate and a spring biasing the baffle plate to a normally open position.
WILLIAMS discloses a similar type of baffle plate with a spring but it is instead biased towards a closed position in order to prevent a back flow into the container, additionally the disclosed baffle plate is set on the top of the bottle cap system as opposed to being located
under the main deck within the bottle. Thus, as evidenced by the discussion above, it would not have been obvious to one of ordinary skill in the art at the time of the invention to have modified the known prior art to meet the claimed limitations.
Claims 10-13 depend from claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754